El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Hoy nos corresponde pronunciarnos por primera vez so-bre la constitucionalidad de la Ley Núm. 21 de 20 de mayo de 1987, según enmendada, 23 L.P.R.A. see. 64 et seq., que permite que residentes de una urbanización o comunidad controlen el acceso vehicular y peatonal a sus calles e inmediaciones. Específicamente, nos corresponde delimitar el alcance de la intervención que puede llevar a cabo un guardia de seguridad con el propósito de controlar el acceso a dos (2) de tantas comunidades en Puerto Rico que han establecido este sistema para garantizar la tranquilidad y seguridad de sus residentes.
En la primera controversia que presenta el recurso, Ve-cinos Unidos, Inc. cuestiona la parte de la sentencia del antiguo Tribunal Superior, Sala de San Juan, mediante la cual dicho foro revocó el permiso concedido por el Munici-pio de San Juan a la urbanización College Park bajo el fundamento de que una porción del sistema de control de acceso allí autorizado tiene el efecto de obstaculizar el flujo vehicular y peatonal por las vías que tienen continuidad entre la comunidad que solicitó el control y otras adyacentes. Por entender que el foro recurrido no erró al así decidir, confirmamos esta parte de la sentencia recurrida.
Por su parte, en la segunda controversia planteada, la Asociación Pro Control de Acceso Calle Maracaibo, Inc., Ve-cinos Unidos, Inc. y el Municipio de San Juan (en adelante el Municipio) solicitan que revisemos la determinación de que la Ley Núm. 21, según enmendada, supra (en adelante Ley sobre Control de Acceso), es constitucional siempre que *13en su aplicación no se restrinja indiscriminadamente el ac-ceso a los ciudadanos no residentes a las vías públicas de las comunidades acogidas a dicho ordenamiento. Para lle-gar a esta conclusión, el foro a quo validó el control de acceso a la urbanización y la formulación de preguntas dirigidas a identificar a la persona, y sostuvo que la entrada podría ser negada tan sólo cuando existiera motivo fun-dado o sospecha razonable para creer que el visitante po-dría cometer un delito en el área restringida.
Sostenemos la constitucionalidad de la Ley sobre Control de Acceso, pero modificamos aquella parte de la sen-tencia recurrida que resuelve que el único motivo para ne-gar el acceso a un visitante sería la existencia de motivo fundado o sospecha razonable para creer que el visitante podría cometer un delito. Concluimos que la negativa a brindar cierta información puede dar fundamento para de-negar la entrada a un visitante.
El pleito en instancia consistió inicialmente de dos (2) recursos independientes, que por presentar alegaciones si-milares fueron oportunamente consolidados por el tribunal de instancia. Dicho foro contó con el beneficio de los alega-tos de cada una de las partes, además de la comparecencia del Secretario de Justicia, quien se expresó en apoyo de la constitucionalidad de la ley. Veamos los hechos que dieron pie a la controversia en cada uno de ellos.
A. Vecinos Unidos, Inc. v. María Luisa Vilá y otros
En septiembre de 1992, Vecinos Unidos, Inc. (en ade-lante Vecinos Unidos), entidad compuesta por residentes de la urbanización College Park en Río Piedras, presentó una solicitud ante el Municipio para establecer un sistema de control de acceso en dicha urbanización. Fundamenta-ron su solicitud en la existencia de una situación insoste-nible con motivo de la ola criminal que azotaba el área. Su *14propuesta incluía la instalación de barreras permanentes que aislarían la urbanización College Park con un único acceso a través de la calle Salerno.
Conforme lo requiere la Ley sobre Control de Acceso, el Municipio notificó la solicitud a las agencias de servicio público correspondientes y celebró vistas públicas para dilucidar la concesión del permiso. A éstas- comparecieron re-sidentes de la urbanización Altamesa, contigua a College Park, y residentes del condominio College Park, quienes expresaron su oposición al control de acceso solicitado. Los primeros alegaron que utilizaban las calles Compostela y Salerno como acceso a la avenida Glasgow y que el control de acceso les privaba de tal uso.(1) (Véase el mapa incluido en el Apéndice.) Los residentes del condominio College Park, por su parte, reclamaron la utilización de la calle Alcalá, otra de las calles de College Park, como acceso principal a la Torre B del condominio.
Vecinos Unidos refutó el reclamo de los residentes de Altamesa alegando que éstos contaban con la calle San Ignacio como salida alterna, por lo que el cierre de College Park no les perjudicaría. En cuanto al reclamo de los resi-dentes del condominio College Park, sostuvo que la calle Alcalá constituía un acceso alterno para esos residentes y no el principal, pues la entrada principal de éstos en reali-dad era otra.
Pendiente una determinación final, el Municipio expidió una orden que autorizaba el cierre provisional por sesenta (60) días.(2) Finalmente, con leves modificaciones, dicho *15municipio autorizó el sistema de control de acceso solicitado.(3)
Mediante la Resolución Núm. 75, Serie 1992-93, Muni-cipio de San Juan, 2 de abril de 1993, el Municipio dispuso lo siguiente: (1) mantuvo el cierre de la intersección Santa Inés-Compostela, privando a los residentes de Altamesa de esta vía para acceder a la avenida Glasgow, y (2) dispuso que debía permitírseles a los residentes de la Torre B del condominio College Park el acceso a través de la calle Alcalá.
Inconformes con la resolución emitida, dos (2) residen-tes de la urbanización College Park y un grupo de vecinos de la urbanización Altamesa solicitaron la revisión judicial al amparo del remedio dispuesto en la Sec. 3(e) de la Ley sobre Control de Acceso, según enmendada, 23 L.P.R.A. sec. 64b(e). Su solicitud en tomo a la paralización de los efectos de la resolución les fue denegada.
En su recurso ante el tribunal de instancia, en síntesis, plantearon la comisión de varios errores, algunos de natu-raleza estatutaria, otros de carácter constitucional. Alega-ron que la autorización se expidió sin cumplir con los re-quisitos procesales y sustantivos de la Ley sobre Control de Acceso, según enmendada. Además, señalaron que la ac-ción del Municipio concedía privilegios a unos, mientras causaba graves perjuicios a otros, pues los despojaba de su ruta principal y más segura. Alegaron, además, que al ser excluidos de entrar a las calles de las comunidades acogi-das al control se lesionaban sus derechos constitucionales, a saber, la igual protección de las leyes, el debido procedi-miento de ley en sus modalidades sustantiva y procesal, y el derecho a la intimidad, así como también se estaban *16concediendo bienes de uso público para uso exclusivo pri-vado, en contravención a nuestra Constitución. Igualmente señalaron que en la medida en que el estatuto autorizaba tal actuación, éste era excesivamente amplio y vago.
Tras expresarse sobre la constitucionalidad de la Ley sobre Control de Acceso, el tribunal de instancia dispuso de la controversia respecto a la urbanización College Park a base de fundamentos de naturaleza estatutaria. Concluyó que, en términos generales, los procedimientos seguidos ante el Municipio cumplieron con los requisitos procesales y sustantivos dispuestos en la ley. Sin embargo, destacó dos (2) aspectos que a su juicio violaban la Ley sobre Control de Acceso.
El primero de éstos estaba relacionado con el cierre de la intersección entre las calles Santa Inés y Compostela, y con la valla para controlar el acceso en la calle Salerno. Según dicho tribunal, estas medidas tenían el efecto de obstaculizar la continuidad existente entre la calle Santa Inés y la Compostela, lo que, a su juicio, privaba a los re-currentes de acceso a la avenida Glasgow en contravención a lo dispuesto en la Sec. 1(b) de la Ley sobre Control de Acceso, 23 L.P.R.A. sec. 64(b). En cuanto al segundo as-pecto, determinó que el establecimiento de barreras en la calle Alcalá y la valla en la calle Salerno tuvieron el efecto de controlar la entrada y salida de la Torre B del condomi-nio College Park, comunidad que no había solicitado el control de acceso.
A la luz de lo anterior, el tribunal a quo resolvió que la erección de estas barreras específicas afectó indebida-mente derechos de terceros en contravención a los térmi-nos de la Ley sobre lo Control de Acceso, y que, por tanto, debían ser removidas. Sin embargo, por entender que la eliminación de dichas barreras trastocaría todo el sistema de control de acceso de la urbanización, el tribunal revocó la resolución en su totalidad y devolvió el asunto al Muni-*17cipio para que se diseñara un nuevo sistema que fuese con-gruente con lo resuelto.
Inconforme con esta determinación, Vecinos Unidos y el Municipio de San Juan decidieron acudir ante nos.
B. Asociación Pro Control de Acceso Calle Maracaibo, Inc. v. Nancy Cardona Rodríguez y otros
El otro recurso se originó cuando residentes de varias calles que colindan y tienen acceso a la calle Maracaibo en la urbanización Park Gardens de Río Piedras, unidos en una entidad de nombre Asociación Pro Control de Acceso Calle Maracaibo, Inc. (en adelante Asociación Calle Maracaibo), presentaron una petición ante el Municipio para es-tablecer un control de acceso en dicha calle. Solicitaron el control de acceso en ambos extremos de ésta, alegando que atravesaban por un grave problema de seguridad por la alta incidencia criminal del área, así como por la contami-nación, ruido y congestión vehicular ocasionada por el trá-fico que discurría por dicha calle. El Municipio expidió una orden de cierre provisional por sesenta (60) días, dejando abiertas las entradas y salidas en las horas de mayor tráfico.
Luego de realizadas las vistas correspondientes(4) y de recibir el endoso de varias agencias, el Municipio emitió la Resolución Núm. 72, Serie 1992-93, Municipio de San Juan, 28 de abril de 1993, en la que finalmente autorizó el control de acceso de la calle Maracaibo. A tenor con los términos de la autorización, una de las entradas sería con-trolada mediante un portón operado con beeper o tarjeta *18electrónica y la otra por una barrera de metal operada por un guardia de seguridad, además de beeper y tarjeta. Se dispuso, además, que el sistema de control de acceso esta-ría abierto al flujo vehicular general de lunes a viernes de 6:00 a.m. a 7:00 p.m., excepto en días feriados.
Inconformes con la decisión del Municipio, los opositores al control de acceso de la calle Maracaibo, residentes tanto del área controlada como del área circundante, acudieron en revisión judicial. Sus alegaciones eran muy similares a las del caso anterior. Luego de una vista evidenciaría, su solicitud en torno a la paralización de los efectos de la Re-solución del Municipio fue denegada.
Finalmente, luego de varios incidentes procesales, entre los cuales estuvo la consolidación de ambos casos, el tribunal a quo emitió sentencia en la que modificó el permiso concedido para la calle Maracaibo en varios aspectos. Pri-mero, determinó que la operación del sistema de control de acceso no debía tener el efecto de excluir a los ciudadanos no residentes de las calles y aceras públicas del área objeto del control. Y segundo, delimitó el ámbito de intervención permitido con los visitantes. Al respecto, sostuvo que la Ley sobre Control de Acceso sería inconstitucional si era interpretada en el sentido de que permitía a las asociacio-nes de residentes restringir indiscriminadamente el acceso de los ciudadanos no residentes. Ajuicio del foro recurrido, el ámbito de intervención permisible debía ser similar al establecido para las investigaciones criminales. Por ello, luego de reconocer que la actuación del guardia de seguri-dad privado contratado por una asociación de residentes constituía una acción estatal, sostuvo que el interés apre-miante en proteger la seguridad de los ciudadanos era su-ficiente para justificar una intervención momentánea con los vehículos y transeúntes que visitan la urbanización, *19siempre que fuese mínima y se aplicase uniformemente a todos los visitantes.(5)
Conforme con la sentencia recurrida, la mera detención en la entrada de la urbanización, así como la formulación de preguntas dirigidas a identificar a la persona y a cono-cer el propósito de su visita eran actuaciones constitucio-nalmente válidas. No obstante, señaló dicho foro que la contestación a ambos tipos de preguntas debía ser volun-taria y que únicamente podría denegarse la entrada de un visitante a una urbanización cuando existiera motivo fun-dado o sospecha razonable para creer que el visitante po-dría cometer un delito de permitírsele el acceso a la urbanización.(6)
De igual modo, sostuvo que la mera negativa a brindar , la información requerida no constituía motivo suficiente para negar el acceso(7) y que establecer la obligatoriedad de brindar tal información restringiría la libertad del ciu-dadano por lo que se activaría la protección constitucional contra registros, incautaciones y allanamientos irrazona-bles contenida en la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo l.(8) Finalmente, *20resolvió que no podía mantenerse un registro de visitas salvo que el residente lo autorizara expresamente. No con-forme con esta determinación, la Asociación Calle Maracaibo acudió ante esta Curia.
En un mismo alegato, Vecinos Unidos, la Asociación Ca-lle Maracaibo y el Municipio, imputan al foro de instancia la comisión de dos (2) errores. En el primero de éstos, Ve-cinos Unidos plantea que el foro a quo erró al revocar la Resolución Núm. 75, supra, que autorizó el control de ac-ceso en la urbanización College Park, bajo el fundamento de que el Municipio carecía de discreción para autorizarlo. Como segundo error, todas las partes recurrentes plantean que los parámetros desarrollados por la jurisprudencia en torno al ámbito de intervención permisible por los agentes del orden público para restringir la libertad de los ciuda- ' danos, no son aplicables al tipo de intervención que de or-dinario ocurre con los visitantes en las urbanizaciones su-jetas a los controles de acceso bajo examen, y que, en consecuencia, tampoco es aplicable la garantía constitucio-nal contra registros e incautaciones irrazonables del Art. II, Sec. 10 de nuestra Constitución, supra.
Luego de examinar detenidamente las posiciones de las partes y de analizar el texto de las disposiciones de ley en controversia, consideramos apropiado discutir en primer lugar la controversia relativa a la constitucionalidad de la Ley sobre Control de Acceso. Posteriormente, considerare-mos la controversia restante.
l — l
En el presente caso, las partes recurrentes cuestionan la determinación del foro de instancia respecto a la aplica-bilidad de los parámetros desarrollados por la jurispruden-cia interpretativa de la garantía constitucional contra re-gistros e incautaciones irrazonables de la Sec. 10 del Art. II *21de la Constitución de Puerto Rico, supra, al momento de delimitar el ámbito de intervención constitucionalmente permisible con las personas que solicitan acceso a una co-munidad sujeta al régimen instaurado por la Ley sobre Control de Acceso. Aducen que en virtud del poder que les delega la ley, las urbanizaciones tienen la potestad de de-cidir quién puede entrar a la comunidad y, por lo tanto, pueden negar la entrada a quien no ofrezca la información requerida. Aunque reconocen que existe una intervención con el ciudadano cuando se le solicita el nombre y alguna identificación a la persona que se aproxima, la catalogan como “mínima” y señalan que es el modo menos oneroso a través del cual se puede cumplir con el propósito legislativo de permitir a las comunidades que instauren medidas de seguridad para protegerse de la incidencia criminal.
Los opositores a los controles de acceso, aquí recurridos, por su parte, tampoco están de acuerdo con la determina-ción del tribunal de instancia. Alegan que para que sea cónsono con nuestro ordenamiento constitucional, el con-cepto de control de acceso no puede comprender la deten-ción e intervención con un ciudadano por el único hecho de que no es conocido por la asociación o por su representante. A su juicio, los guardias en las entradas de comunidades con acceso controlado pueden obtener mediante sus senti-dos aquella información necesária para salvaguardar su seguridad, como lo sería ver al conductor o a la persona que se aproxima, la marca y el modelo del vehículo, así como su número de tablilla. De igual forma, plantean que la Ley sobre Control de Acceso es inconstitucional de su faz por ser excesivamente amplia y vaga, lo que ha dado mar-gen al abuso constante de los derechos civiles de los ciuda-danos por parte de las asociaciones de residentes.
De entrada, es preciso, destacar que en el caso de autos los controles de acceso vehicular permitidos por el Munici-pio requerían que en una de las entradas hubiese un guar-*22dia de seguridad operando las barreras de metal.(9) Por ende, nuestros pronunciamientos están limitados a siste-mas de control de acceso vehicular análogos, en los que en por lo menos una de las entradas de automóviles hay una persona o guardia de seguridad. En estricta juridicidad nos abstenemos de hacer pronunciamientos sobre aquellos sis-temas que no tengan guardia en una de sus entradas vehiculares.
En la resolución del presente caso, el tribunal de instan-cia se vio precisado a atender planteamientos constitucio-nales similares a los esbozados por los opositores al sis-tema de control de acceso impugnado en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993) (en ade-lante Caquías). En aquella ocasión, a la luz de los hechos, adjudicamos la controversia mediante una interpretación estatutaria y no fue necesario dilucidar la validez constitu-cional de la ley. Caquías, supra; véanse los casos allí citados. En el caso de marras, en cambio, específicamente se nos solicita que evaluemos el ámbito de intervención constitucionalmente permisible a las asociaciones de resi-dentes, al implantar determinados mecanismos para con-trolar el acceso, dentro del poder que les fue delegado por la Asamblea Legislativa. En este sentido, nos toca hoy de-limitar el ejercicio de dicho poder delegado frente a los de-rechos ciudadanos.
Como es sabido, una ley puede ser declarada inconstitucional de su faz o en su aplicación. Bajo la primera doctrina, el análisis se circunscribe a determinar si del texto de la ley surge el vicio que la hace inconstitucional. *23Véanse: U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993); Velázquez Pagán v. A.M.A., 131 D.P.R. 568 (1992). Bajo la segunda, es necesario analizar el contexto en el que la ley ha sido aplicada para determinar si tiene el efecto de in-fringir alguna disposición constitucional.
En el caso de autos, los recurridos alegan, en parte, que la Ley sobre Control de Acceso es inconstitucional de su faz por ser excesivamente amplia y vaga. Sin embargo, no in-cluyen alegaciones específicas sobre la posible violación de derechos de libertad de expresión y asociación. Como se sabe, la doctrina que permite examinar un estatuto de su faz se ha utilizado tradicionalmente para examinar legis-laciones que se alega infringen las libertades encarnadas en la Primera Enmienda a la Constitución federal y en las secciones análogas de nuestra Constitución. En consecuen-cia, de ordinario nuestros precedentes derrotarían su pre-tensión de que abordemos las controversias constituciona-les planteadas.
Sin embargo, no sería ésta la primera ocasión en que este Tribunal evalúa de su faz una ley sin que se hubiesen alegado violaciones a las libertades protegidas por dichas disposiciones constitucionales. Anteriormente he-mos expresado que procede el escrutinio judicial sobre la validez de una ley de su faz en otros contextos en que se afectan derechos fundamentales de la persona. Véanse: Torres v. Castillo Alicea, 111 D.P.R. 792, 800-801 (1981); Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993); ELA v. Sucn. Gautier, 81 D.P.R. 580 (1959).
La naturaleza de la controversia ante nos requiere un pronunciamiento inmediato por parte de este Tribunal. A modo de excepción, estimamos que es preciso examinar la constitucionalidad de su faz de la Ley Núm. 21, supra, por varias razones.
Los opositores al control de acceso en el caso de autos alegan que éste incide sobre sus derechos a la intimidad y libertad de movimiento, los cuales son derechos de *24considerable arraigo en nuestra sociedad democrática. Como veremos, la Ley sobre Control de Acceso hace una delegación a las asociaciones de residentes para que regu-len el acceso a ciertas vías públicas mediante el estableci-miento de mecanismos de aplicación general. Al ejecutar esta facultad, las asociaciones de residentes establecen me-didas que limitan e impiden el ejercicio de tales derechos por parte de la ciudadanía. Así, la mera presencia de un guardia en una vía pública de una urbanización puede te-ner el efecto de inhibir el que la ciudadanía opte por tran-sitar por ella y deje de utilizar las instalaciones que allí se encuentran, a pesar de la naturaleza pública de las vías e instalaciones cuyo acceso ha sido controlado. En este con-texto, en los autos del caso contamos con alegaciones lo suficientemente concretas al respecto y con disposiciones reglamentarias que inciden sobre los derechos de intimi-dad y libertad de movimiento en ese ámbito como para que ejerzamos el escrutinio constitucional solicitado.
Por otro lado, no albergamos duda de que al permitir que una comunidad controle el acceso a vías públicas, la Ley sobre Control de Acceso limita y, en ciertas circunstancias, inhibe la libre difusión de ideas y la plena libertad de expresión de aquellos grupos que resultarían excluidos bajo una operación del control de acceso que no garantice adecuadamente estos derechos de la ciudadanía. La exclusión de estos grupos de áreas tradicionalmente concebidas como foros públicos presenta un potencial problema de lesión al derecho a la libertad de expresión, que nos obliga a examinar de su faz el estatuto y los reglamentos impugnados.
Finalmente, la importancia excepcional que reviste la Ley sobre Control de Acceso como instrumento gubernamental para prevenir la criminalidad refuerza la contención de que un análisis constitucional de su faz de la Ley sobre Control de Acceso resulta inevitable. El cierre de vías públicas y la consiguiente exclusión indiscriminada de *25la ciudadanía como medida para atender las necesidades de seguridad pública de múltiples comunidades en todo el país constituye un mecanismo cuyas implicaciones sociales y jurídicas alcanzan dimensiones aún insospechadas, por lo que el asunto planteado ante nos amerita un pronuncia-miento por parte de este Tribunal sobre la validez consti-tucional de su faz del estatuto impugnado. Además, en au-sencia de una actuación legislativa que defina el ámbito de intervención permisible al controlar accesos como el de autos, tenemos la ineludible obligación de expresarnos en este caso.
Debemos destacar que, además de los derechos consti-tucionales antes señalados, los recurridos plantean que la Ley sobre Control de Acceso viola la cláusula de igual pro-tección de las leyes y les priva de sus derechos libertarios y propietarios sin un debido proceso de ley. De igual forma alegan que la ley contraviene la Sección 9 del Artículo VI de nuestra Constitución, L.P.R.A., Tomo 1, referente al uso de fondos públicos. Examinemos en detalle estos señala-mientos.
A. Bajo nuestro ordenamiento constitucional nada impide que la Asamblea Legislativa delegue poderes a entidades privadas, tales como el poder para administrar o implantar una ley. Lo único que le está vedado delegar, en ausencia de autorización constitucional, son aquellas funciones estricta y exclusivamente legislativas y judiciales. Una delegación de poder a personas privadas tiene que ser razonable, en atención al propósito o meta que persigue la ley a la luz de sus circunstancias particulares. A su vez, la razonabilidad de la delegación depende de varios aspectos: (1) que la Asamblea Legislativa haya inicialmente decidido las cuestiones fundamentales de política pública relevantes al esquema de la ley, y (2) que el estatuto provea criterios o salvaguardas que eviten el ejercicio arbitrario del poder delegado. Estas últimas no tienen que mencionarse expresamente en el estatuto, *26siempre y cuando puedan ser razonablemente determina-das del esquema de la ley. Véase 16 Corpus Juris Secundum Secs. 137, 141 (1984).
En el caso de autos, la Ley sobre Control de Acceso delega poder tanto a los municipios como a las asociaciones de residentes para poner en vigor la legislación. Los primeros son los encargados de reglamentar y conceder los permisos conforme a unos procedimientos y criterios esbozados en la propia ley y en el Reglamento de Planificación Núm. 20, Junta de Planificación, 20 de enero de 1989. Por su parte, las asociaciones de residentes, una vez organizadas y registradas en el Departamento de Estado como un consejo, junta o asociación sin fines de lucro, 23 L.P.R.A. sec. 64a(a), han sido facultadas para administrar y mantener los sistemas para controlar el tráfico y el uso de las vías públicas, según éstos les hayan sido autorizados por los diferentes municipios. 23 L.P.R.A. sec. 64d-3(a).
Al aprobar este estatuto, la Asamblea Legislativa de Puerto Rico llevó a cabo todas las decisiones concernientes a la política pública. En la exposición de motivos se expresa lo que persigue y la forma en que se pretende lograr dicho propósito. A lo largo de su texto se establecen unos requisitos para la presentación y otorgación de permisos. En relación con los criterios o las salvaguardas que delimiten el ejercicio del poder delegado —en este caso, el ámbito de acción que le será permisible a una asociación al implantar el sistema de control de acceso— éstos están contenidos en la ley sólo parcialmente. Aunque la ley no establece criterios específicos que guíen a las asociaciones respecto a la amplitud del poder delegado —es decir, respecto a cómo controlar el acceso— que se les ha de delegar a los municipios la facultad de definir el sistema que ha de utilizarse y de establecer los requisitos pertinentes y apropiados para cada una de las comunidades.
*27Esta ausencia de guías no convierte la delegación en inconstitucional.(10) Como es sabido, siempre que resulte posible suplir las guías de la delegación sin frustrar el pro-pósito de la ley, no la invalidaremos.
En el caso de autos, el esquema general de la ley pauta el ámbito de acción permisible de las asociaciones al controlar el acceso. Al constituir una delegación de poder, la asociación se limitará al ejercicio del poder delegado. De igual forma, el hecho de que la Ley sobre Control de Acceso constituya una delegación de poder estatal implica que un individuo o una asociación no puede, amparado bajo el manto de conducta privada, violar los derechos individuales garantizados por la Constitución ni causar perjuicio o daño a otros mediante el ejercicio del poder delegado. En la medida en que se está controlando el uso de bienes públicos, la facultad conferida a las asociaciones de residentes está delimitada por los mismos parámetros que limitan las actuaciones del Estado. Por ende, si algún reglamento aprobado por alguna asociación de resi-*28dentes infringe derechos constitucionalmente protegidos, tal reglamento será invalidado.
Los reglamentos que se aprueben en virtud del poder delegado no pueden resultar onerosos ni irrazonables. Estos deben limitarse al mínimo necesario de restricciones a los derechos de terceros, sin olvidar que lo único que autoriza la ley es controlar el tráfico de vehículos de motor y el uso público de ciertas vías públicas residenciales. En este sentido nos pronunciamos en Caquías a los efectos de que:
,..[E]1 permiso que otorga un municipio ... debe interpretarse e implantarse de conformidad con la naturaleza pública de esas vías. ... su uso generalmente no puede hacerse indebidamente oneroso. Toda norma de control de acceso debe ser razonable a la luz de las particularidades de la urbanización en que se vaya a implantar. (Énfasis en el original suprimido.) Caquías, supra, págs. 207-208.
Recalcamos, la ley no permite que se impida indiscrimi-nadamente el acceso, sólo autoriza a que se controle, con-forme a las circunstancias particulares de cada comunidad.
La delegación efectuada por la Legislatura a las asociaciones de residentes es limitada y debe interpretarse conforme al ordenamiento vigente y al propósito de la ley de proveerle a la ciudadanía un instrumento para prevenir el crimen en sus hogares y vecindarios, teniendo presente la naturaleza de los bienes involucrados y los derechos constitucionales de todas las partes afectadas. Examine-mos estos aspectos.
B. El uso de bienes públicos se encuentra regulado por la propia Constitución, la cual impone la obligación al Estado de disponer de las propiedades y los fondos públicos únicamente para fines públicos. Art. VI, Sec. 9, Const. E.L.A., supra. Atales efectos la Asamblea Legislativa tiene amplia discreción para determinar lo que constituye un fin público, P.I.P. v. C.E.E., 120 D.P.R. 580, 608 *29(1988); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978); P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982, 996 (1960); McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944), y una vez ha hecho tal determinación, los tribuna-les de ordinario no la invalidarán a menos que sea palpable y manifiestamente arbitraria e incorrecta.
En este contexto, las calles son bienes de dominio y uso públicos independientemente de la jurisdicción bajo la cual se encuentren, sea ésta municipal o estatal. Este carácter público de las calles se desprende de nuestro Código Civil, Arts. 255 y 256 (31 L.P.R.A. sees. 1024 y 1025); véanse, además: Caquías, supra; Rubert Armstrong v. E.L.A., 97 D.P.R. 588, 616-618 (1969); Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434, 458-459 (1944); El Municipio de Vega Baja v. Smith, 27 D.P.R. 632 (1919); Saldaña v. Concejo Municipal de San Juan, 15 D.P.R. 37, 51 (1909); y se remonta a los tiempos de las partidas del Rey Alfonso el Sabio. Las siete partidas del Rey don Alfonso el Sabio, Real Academia de la Historia, Madrid, Eds. Atlas, 1972, T. II, Partida Tercera, Tit. XXVIII, Ley VI y Título XXIX, Ley Vil, págs. 711-712, 736.
El propio Código Civil reconoce, además, la existencia de bienes, como los terrenos en donde ubican las carreteras, calles y plazas públicas, “que aunque por su naturaleza son susceptibles de propiedad particular, pier-den esta cualidad como consecuencia de la aplicación que de ellas se hace pará fines públicos incompatibles con la propiedad privada ...”. Art. 274 (31 L.P.R.A. sec. 1082).
El derecho de la ciudadanía al uso y disfrute de los lugares públicos es básico dentro del esquema de valores de nuestro sistema democrático. Sin embargo, esto no significa que los ciudadanos tengan un derecho absoluto a su uso. Véase U.N.T.S. v. Srio de Salud, supra. El Estado, en el ejercicio de su poder parens patriae, puede válidamente reglamentar el uso que se le dará a las calles *30siempre y cuando la reglamentación o legislación adoptada al respecto no interfiera de forma irrazonable con los dere-chos constitucionales de los individuos(11) Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); véase, además, la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sees. 301-1903.
En este contexto, el derecho a la libertad de movimiento o a discurrir libremente por las vías públicas ha sido reconocido como un derecho con valor propio, y no solamente como uno necesario para el ejercicio de otros garantizados constitucionalmente. Véanse: Papachristou v. City of Jacksonville, 405 U.S. 156 (1972); Hague v. C.I.O., 307 U.S. 496 (1939). Sin embargo, tampoco es absoluto. El Estado puede reglamentar su ejercicio dentro de los parámetros de nuestro ordenamiento constitucional.
Otro derecho constitucional en juego en la implantación de los controles de acceso del caso de marras lo es el derecho a la intimidad. Art. II, Secs. 1 y 8, Const. E.L.A., L.P.R.A., Tomo 1. Se trata aquí del derecho a la intimidad en la información personal, específicamente en la adquisición de la información, y la retención y el uso de la información adquirida.(12) No es éste el caso de informa-*31ción sobre la vida íntima y familiar, la cual merece la mayor protección, Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978), sino de información que se deriva del movimiento de los ciudadanos por las vías .públicas del país, cierta-mente merecedora de una protección menor.
Hemos afirmado que el derecho a la intimidad no se ejerce de ordinario en el vacío, sino en el centro mismo de nuestros vecindarios y, por ende, su práctica no está inmune a la intervención moderadora del Estado. Al respecto, debemos tener presente que la intromisión en la intimidad ciudadana de ordinario sólo debe tolerarse cuando así lo exijan problemas apremiantes de salud y seguridad pública. Véanse: Pueblo v. Figueroa Navarro, 104 D.P.R. 721 (1976); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); García Santiago v. Acosta, 104 D.P.R. 321 (1975).
Al adjudicar la controversia de autos debemos, además, tener presente que el Estado tiene la obligación de velar por la seguridad de los ciudadanos y sus propiedades. Por ende, la Asamblea Legislativa tiene plena facultad para adoptar mecanismos dirigidos a proteger a la ciudadanía y a desalentar la actividad criminal.
Al aprobar la Ley sobre Control de Acceso la Asamblea Legislativa ponderó los intereses en conflicto y decidió adoptarla como medida para garantizar la seguridad y tranquilidad de las personas. Véase la discusión sobre los intereses sociales en pugna tras la adopción de la ley, en Caquías, supra, opinión de conformidad del Juez Asociado Señor Fuster Berlingeri. Desde este estrado apelativo no nos corresponde expresarnos sobre la necesidad, conve-niencia o sabiduría de esta pieza legislativa. Tampoco de-bemos sustituir nuestro criterio por el de la Asamblea Le-gislativa, sino únicamente determinar si la Ley sobre Control de Acceso conflige con el ordenamiento constitucio-*32nal, si contraviene algún derecho o mandato constitu-cional.
Un análisis del texto de la Ley sobre Control de Acceso advierte que ésta no autoriza los cierres de las urbanizaciones controladas ni prohíbe el acceso a éstas. Tan sólo pretende regularlo. Por ello, en Caquías, supra, pág. 186, advertimos que “[e]l concepto de control de acceso implica que se preserva la naturaleza pública de las calles residenciales ...”. (Énfasis en el original).
Al permitir algún grado de control sobre el acceso y uso de las vías públicas a las asociaciones de residentes, la Ley sobre Control de Acceso permite cierta intervención con los individuos que quieren entrar a las comunidades controladas. El término controlar implica el ejercicio de algún tipo de intervención con el objeto de regular, vigilar o fiscalizar, en este caso, el acceso a las vías. Implica, además, una limitación en el uso de las calles. Sin embargo, trasluce del texto de la Ley sobre Control de Acceso que esta intervención autorizada por la Asamblea Legislativa no equivale a una incautación de la persona, y menos a un registro de ésta. Dicho poder no les fue delegado a las asociaciones de residentes.
Por otro lado, como medida para salvaguardar los derechos de terceros al uso de bienes públicos, la Ley sobre Control de Acceso prohíbe que se le imposibilite o dificulte a los residentes externos de la comunidad el uso y disfrute de facilidades comunales, y para ello provee para la colocación de letreros que identifiquen las instalaciones y facilidades públicas existentes en la comunidad. 23 L.P.R.A. sec. 64b(e). Además, condiciona la concesión del permiso a que se dé fiel cumplimiento a la reglamentación vigente sobre el acceso a las playas y a que bajo ninguna circunstancia pueda impedirse el libre acceso a la Policía, los Bomberos, las ambulancias y otros servicios, ya sean públicos o privados.
*33De conformidad con lo anterior, estimamos que la deter-minación tomada por la Asamblea Legislativa no fue irra-zonable en la medida en que la Ley de Control sobre Acceso no limita de manera absoluta el acceso a las vías públicas y ciertamente pretende favorecer el interés y bienestar general.
Asimismo, las limitaciones al acceso y uso de las calles públicas que conlleva la implantación de la Ley sobre Control de Acceso no tienen el efecto de interferir con la consciencia, la mente, los pensamientos o los sentimientos del individuo. Cf. Arroyo v. Rattan Specialties, Inc., supra. Tampoco lesionan la zona de autonomía e información que el derecho a la intimidad reconoce. Unicamente reglamenta el uso de unos bienes a los cuales todos los habitantes tienen derecho de uso, en aras de salvaguardar precisamente el sosiego, la paz y la tranquilidad de la vida comunitaria, factores que anteriormente hemos reconocido que son parte del derecho a la dignidad e intimidad del ser humano, derechos de posición preferente en nuestro es-quema constitucional. Pueblo v. Hernández Colón, 118 D.P.R. 891, 905 (1987); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 446 (1975); Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974).
En este sentido, tal como lo señalara el tribunal de instancia, en la medida en que el texto de la Ley sobre Control de Acceso no autoriza la exclusión indiscriminada de los ciudadanos que no residen en las comunidades sometidas a este régimen, no existe conflicto alguno con los derechos a la libre expresión y difusión de ideas, ni puede hablarse de discrimen o menoscabo alguno de un interés constitucional. Véase Caquías, supra.
Por otro lado, entendemos que la Ley sobre Control de Acceso tampoco viola la igual protección de las leyes. De-bido a que la clasificación que, en todo caso, crea esta ley sería una sin sospecha, residente y no residente, el análisis *34aplicable sería el de escrutinio racional. Dicha clasificación se justifica a la luz de los propósitos que persigue la ley. Véase Arlington County Board v. Richards, 434 U.S. 5 (1977).
A la luz de lo anterior, la Ley sobre Control de Acceso constituye una delegación válida de poder estatal a entidades privadas. Sin embargo, corresponde a los tribunales examinar cuidadosamente, caso a caso, la implantación de la ley para evitar que se establezcan controles de acceso que rebasen los poderes delegados o que se autoricen para otros propósitos que no sean los contenidos en la ley.
Aclarado lo anterior, examinemos en detalle cómo las asociaciones de residentes recurrentes han implantado los sistemas de control de acceso que fueron autorizados, para —dentro de ese contexto— interpretar el alcance del poder delegado.
C. En los dos casos ante nos, las resoluciones municipales autorizan a las asociaciones de residentes a intervenir con los visitantes para indagar si el propósito para acceder a las calles controladas es legal. Al respecto, las Sees. 7 y 9 de las Resoluciones Núms. 72 y 75, supra, las cuales autorizaron los controles de acceso para la calle Maracaibo y la urbanización College Park, respectivamente, igualmente establecen que: “Las calles aquí controladas permanecen bajo el control y jurisdicción de este municipio; por lo tanto se garantizará el acceso de personas que así lo requieran para propósitos legales. La asociación de residentes hará los arreglos para garantizar este derecho y a su vez protegerse de la criminalidad.” Sec. 9na, Resolución Núm. 75, supra, pág. 3.
Tanto en la calle Maracaibo como en la urbanización College Park, los sistemas de control de acceso implanta-dos funcionan haciendo uso de guardianes de seguridad privados contratados por las respectivas asociaciones de *35residentes. Estos guardianes privados se encargan de ope-rar el mecanismo seleccionado, en ambos casos, una valla o portón.
De los autos se desprende que, en el caso de la calle Maracaibo, la persona que opera el sistema implantado pregunta al visitante su nombre y le solicita una identificación. Resolución de la Junta de Directores sobre Instrucciones al Guardia de Seguridad y Forma de Operar el Sistema de Control de Acceso en la Calle Maracaibo, 7 de julio de 1994. Posteriormente le pregunta el propósito de su visita, aunque según el citado documento, la contesta-ción a esta pregunta será voluntaria y no podrá usarse para negar el acceso. Id. El guardia anotará en un registro la marca del vehículo y el número de tablilla. íd.
Por su parte, surge de los autos que en la urbanización College Park el guardia de seguridad le requiere a todo vehículo que no tenga adherida la calcomanía al cristal, el nombre del conductor y el número de licencia de conducir. Reglamento de Orden y Seguridad, Vecinos Unidos de C.P., Inc., pág. 5. CE-95-91, Parte I, Apéndice, pág. 250. Le pre-gunta además la residencia o lugar a donde se dirige y el nombre del residente que va a visitar, mas esta informa-ción se provee voluntariamente, por lo que no se impide la entrada a quien se niegue a proveerla. íd. El guardia pro-cede entonces a anotar en un registro el nombre y número de licencia del conductor, así como el número de tablilla, la marca del vehículo, la hora de entrada y salida, el nombre de la persona que va a visitar, además de la residencia o lugar a donde se dirige. íd. Sólo cuando conste en actas una autorización por escrito del residente para que sean anotados sus visitantes en el correspondiente registro, puede anotarse dicha información en el registro. íd.
En términos prácticos, los mecanismos utilizados para controlar el acceso en los casos ante nos, sea portón, valla u otro análogo, suponen un impedimento físico al acceso de aquellas personas que no cuentan con un beeper o tarjeta *36electrónica, según sea el caso. Dichos mecanismos no im-plican un cierre de las respectivas comunidades, pues el acceso a éstas se encuentra supeditado al cumplimiento de unos requisitos, solicitados por los guardias de seguridad cuando el visitante se acerca a la entrada del área controlada. En torno a este aspecto de la implantación de la ley, el ámbito de intervención con los visitantes, se traba la presente controversia.
D. En la resolución del presente caso, el tribunal de instancia actuó correctamente al esbozar los parámetros constitucionales a los cuales tiene que circunscribirse la implantación de un sistema de control de acceso. Sin embargo, erró al entender que hacer compulsorio el cumpli-miento de ciertos requisitos mínimos para lograr acceso a un área controlada restringía la libertad del ciudadano, lo cual activaría la protección de la Sec. 10 de nuestra Carta de Derechos, supra. Por ende, dicho tribunal erró al aplicar la jurisprudencia interpretativa de la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado, supra, y de la Cuarta Enmienda de la Constitución de Estados Unidos a la presente situación. No obstante, nuestra decisión no ex-cluye la posibilidad de que la intervención que realice la persona ubicada en las entradas de la comunidad alcance el grado funcional de un arresto o incautación de la persona de forma tal que se active la protección de la Sec. 10 de la Constitución del Estado Libre Asociado, supra.
Entendemos que dicha protección constitucional se acti-varía bajo el supuesto de un arresto realizado por una persona particular, debido a que la Ley sobre Control de Ac-ceso no ha delegado la facultad de registrar ni allanar. Aún si resolviésemos que en la situación particular del caso de marras fuera aplicable la garantía constitucional de la See. 10, supra, entendemos que la intervención en cuestión no equivale a una incautación de la persona. Se entiende que una persona ha sido incautada, dentro del contexto de la Cuarta Enmienda, sólo cuando a la luz de la totalidad de *37las circunstancias que rodean el incidente, una persona ra-zonable hubiera pensado que no estaba en libertad de po-der marcharse del lugar.(13) Por ende, en la medida en que el visitante permanece en libertad de evadir las preguntas e irse, no estamos ante una incautación de la persona. Sos-tenemos que las intervenciones autorizadas en los casos ante nos no activan la protección contra registros e incau-taciones irrazonables.
El tipo de intervención que se lleva a cabo en estos controles de acceso entre el guardia de seguridad y el visitante difiere de la que se da entre particulares cuando se trata exclusivamente de bienes privados. La intervención que ocurre en los controles de acceso tiene el propósito de velar por la seguridad de las personas y propiedades dentro de un área en que ubican- bienes públicos y privados, y, como vimos, esto es posible en virtud de una delegación del Gobierno y en cooperación con éste.
En la medida en que dicha intervención es de naturaleza preventiva, ésta es parecida a la que se permite realizar en las entradas de parques, estadios, coliseos y otros edificios públicos, ciertas áreas de los aeropuertos y bases militares, entre otras instalaciones públicas. Véanse, a manera de analogía: Collier v. Miller, 414 F. Supp. 1357 (S.D. Tex. 1976); United States v. Moreno, 475 F.2d 44 (5to Cir. 1973), cert. denegado, 414 U.S. 840; Downing v. Kunzig, 454 F.2d 1230 (6to Cir. 1972); Barret v. Kunzig, 331 F. Supp. 266 (M.D. Tenn. 1971). En los casos citados, se utilizaron mecanismos de seguridad con el propósito de evitar la comisión de actos que pusieran en peligro o atentaran contra la vida y propiedad de determinado número de personas'ubicadas en cierta área. Lo crucial al validar los distintos tipos de intervenciones fue si el método utilizado resultaba ser el menos intrusivo con la intimidad.
*38Conforme a lo discutido anteriormente, al interpretar el alcance de la intervención que podrá llevar a cabo un guardia de seguridad, el criterio rector debe ser que el medio utilizado sea el que menos interfiere con los derechos ciudadanos antes mencionados sin que se frustre el propósito de la ley. El medio utilizado para controlar el acceso no podrá impedir a terceros, de forma discriminada, el uso y disfrute de las vías, las aceras, los parques y otras instalaciones públicas que ubiquen dentro del área. Así tampoco podrá interferir irrazonablemente con la intimidad de los que transitan por las vías públicas.
Para salvaguardar los intereses y derechos de los visitantes, las indagaciones que podrá realizar el guardia de la entrada de los sistemas de control bajo examen se limitarán a preguntar el lugar o destino hacia donde se dirige el visitante o, en su defecto, el propósito de la visita.(14) En aquellos casos en que el residente haya autorizado el que se indague respecto a la identificación de sus visitantes particulares, el guardia podrá preguntar el nombre del visitante. Estos criterios serán de aplicación, a su vez, en cuanto al acceso peatonal se. refiere.
Por otro lado, entendemos que para cumplir con el propósito que se persigue al solicitar una tarjeta de identificación, esto es confirmar la identificación de la persona, existen medios menos onerosos e intrusivos con la intimidad, como lo sería el anotar el número de tablilla del vehículo. Por ello resulta oneroso el que la Asociación Calle Maracaibo y Vecinos Unidos soliciten la licencia de condu-*39cir u otra identificación a aquellas personas que interesen entrar a una comunidad con acceso controlado, en automó-viles o como peatones.
En lo que respecta a los registros de visitantes, resolvemos que sólo podrá llevarse un registro de determinada información sobre los visitantes de aquellos residentes que así lo hayan autorizado expresamente. Es decir, que para poder llevar un registro de los visitantes de determinado residente, éste tiene que haber consentido para ello. En dicho caso, la información que podrá incluir el registro se limitará a aquella que sea percibida a simple vista,(15) además del nombre del visitante en los casos en que se haya provisto. En aras de reducir el riesgo del mal uso de los datos recopilados, dichos registros serán custodiados por el secretario de la asociación de residentes o por el cargo análogo, quien velará porque no se haga uso indebido de la información contenida en él. El uso que se haga del registro no puede alejarse del propósito que persigue la ley, participar en la lucha contra el crimen y asistir a la labor de la Policía cuando se comete un crimen en el área controlada. Véase Exposición de Motivos de la Ley Núm. 21, supra, 1987 Leyes de Puerto Rico, pág. 67. Sólo podrán mantenerse guardados por un período de tiempo razonable limitado, transcurrido el cual serán destruidos.
En atención a todos los derechos e intereses implicados, en aras de lograr el mejor balance entre éstos, establecemos que en la implantación de los sistemas de control de acceso de marras, constituye una condición esencial notificar o advertir a todo potencial visitante de los requisitos que se le pedirán en la entrada, con el propósito de minimizar la intervención con los visitantes. De esta manera, si el visitante no está de acuerdo con ellos *40puede retroceder antes de detenerse frente a la persona encargada de controlar el acceso.
Las personas que se acerquen a áreas acogidas al régimen de la ley deben estar informadas mediante la colocación de letreros que le avisen a una distancia razonable de la entrada que van a tener que parar su vehículos brevemente con el objetivo de indagar su nombre y destino o propósito. Asimismo, dicho letrero deberá indicar la entidad o persona a quien pueden dirigir cualquier tipo de reclamación. Además, en cuanto se acerquen a donde se encuentre el guardia(16) no tendrán que detenerse durante más tiempo que el que razonablemente toma hacer las mencionadas averiguaciones.
Sin embargo, las medidas anteriormente descritas no son aplicables a los vehículos oficiales del Gobierno de Puerto Rico, el Gobierno Federal, Municipal o cualquier vehículo que esté respondiendo a una emergencia. Estos estarán exentos del proceso de identificación una vez demuestren la tablilla que acredite que es un vehículo oficial. Así, expresamente lo dispone el reglamento del caso de autos y corresponde a las comunidades con estos controles tomar las medidas para asegurar que los vehículos oficiales y de emergencia estén exentos de estos requisitos.
Las medidas discutidas anteriormente constituyen el máximo de intervención que consideramos permisible sin que queden frustrados los propósitos de la ley. Aclaramos que la Asociación Calle Maracaibo y Vecinos Unidos cuen-tan con un espacio de acción que va desde cero interven-ción con el visitante hasta el máximo de intervención per-misible aquí esbozado. Dentro de estos parámetros, y conforme a las particularidades de cada urbanización, las *41asociaciones de residentes podrán diseñar el sistema de control de acceso que mejor atienda sus necesidades.(17)
Por entender que la Ley sobre Control de Acceso auto-riza cierta intervención con el visitante con el propósito de controlar el tráfico vehicular y el uso público de ciertas calles, y que este tipo de intervención no activa la Sec. 10 de la Constitución, supra, revocamos aquella parte de la sentencia que establece una analogía con las investigacio-nes de carácter criminal y concluye que únicamente podría denegarse la entrada a un visitante si se cuenta con motivo fundado o sospecha razonable de que el visitante podría cometer un delito. Revocamos también la determinación del tribunal de instancia que resuelve que la omisión de brindar cierta información, de por sí, no puede dar base para excluir del acceso a una comunidad o urbanización.
Aunque entendemos que la sociedad está dispuesta a tolerar un tipo de intrusión mínima con su libertad e inti-midad, el hecho de que nos inclinemos a favor del bienestar y la tranquilidad de las familias en sus hogares no significa que favorezcamos cualquier medio para alcanzar el propó-sito de la ley. Conscientes de que la coartación de liberta-des como medida preventiva nunca ha sido bien vista, debe optarse por el método que sea menos invasor a la intimi-dad del visitante. Sostenemos la validez de cierta interven-ción con el visitante siempre y cuando ésta se ajuste a lo aquí esbozado, en aras de salvaguardar los derechos de todas las partes involucradas.
Por todo ello, modificamos los sistemas de control de acceso implantados en la calle Maracaibo y en la urbaniza-ción College Park, por la Asociación Calle Maracaibo y por Vecinos Unidos, respectivamente, respecto al máximo de intervención permisible con los’ visitantes. Los sistemas implantados deberán ser atemperados a lo aquí resuelto, *42de forma tal que se garanticen los derechos de los visitantes.
hH hH hH
Según expresamos anteriormente, no resta resolver la controversia sobre la actuación del tribunal de instancia al resolver que el sistema autorizado , para la urbanización College Park era contrario a la ley por dos (2) razones: (a) por controlar el acceso en una comunidad que no había solicitado el sistema, la Torre B del condominio College Park, y (ó) por obstaculizar la continuidad de la calle Santa Inés, privándose así a los residentes de la urbanización Altamesa del acceso a la avenida Glasgow, en cuyo caso consideró apropiado revocar la totalidad del permiso.
Respecto al primer planteamiento, basta señalar que éste se ha tornado académico. Existe un acuerdo de estipu-lación entre Vecinos Unidos y College Park Associates, S.E., propietaria de las Torres Ay B del condominio College Park, en el cual se pactó el acceso de los residentes del condominio a través de las calles de College Park.(18)
El segundo planteamiento requiere mayor consi-deración. Vecinos Unidos nos señala que las enmiendas in-troducidas en 1992 a la ley permiten el establecimiento de controles de acceso en comunidades cuyas calles se utilicen como acceso a otras comunidades o urbanizaciones, siem-pre que éstas tengan vías alternas de entrada y salida. Esta fue la interpretación que hizo el Municipio al refutar las objeciones de la Autoridad de Carreteras para endosar la parte del sistema propuesto que impedía a los vecinos de *43la urbanización Altamesa el acceso hasta la avenida Glasgow y finalmente conceder el permiso.
Asimismo, el Municipio sostiene que el fundamento ex-puesto por la Autoridad de Carreteras para negar su en-doso a parte de la propuesta en términos de que se estaría obligando a los residentes de Altamesa a utilizar una ruta mucho más larga en contra del Reglamento de Planifica-ción Núm. 20, supra, no es válido a la luz de las enmiendas sufridas por la ley en 1992. Aduce que al otorgar el per-miso, el Municipio correctamente examinó las alternativas de acceso a la urbanización Altamesa.
Por su parte, los residentes de Altamesa presentaron, como impedimento estatutario para el cierre del sector, la existencia de una vía continua que durante treinta (30) años ha servido a los residentes de la urbanización Alta-mesa como ruta de acceso a la avenida Glasgow.
Evaluemos sus planteamientos.
A. En 1992 el esquema legal que hasta entonces regu-laba las características que debe reunir el sector que inte-rese controlar el acceso fue objeto de enmiendas para per-mitir que comunidades que hasta el momento se veían impedidas de establecer controles de acceso pudieran bene-ficiarse de éstos. Véase Ley Núm. 22 de 16 de julio de 1992 (3 L.P.R.A. see. 64 et seq.).(19)
Un examen del estatuto advierte que la ley permite la otorgación de permisos aun cuando resulten afectadas *44otras comunidades.(20) Sin embargo, aun cuando las en-miendas efectuadas en 1992 tuvieron el efecto de ampliar el número de situaciones en las que un municipio puede autorizar el establecimiento de controles de acceso, es evi-dente que la ley conservó ciertas limitaciones a la conce-sión de permisos.(21)
En su Sec. 1 (23 L.P.R.A. see. 64), la ley señala que un municipio podrá expedir autorizaciones para el control de acceso de urbanizaciones cuyas vías se usen como entrada a otras calles o salida de éstas, urbanizaciones o comunidades, siempre y cuando:
(a) La otra calle, urbanización o comunidad tenga vías públi-cas alternas de entrada y salida ....
(b) No se impida, obstaculice o limite a los propietarios y residentes de la otra calle, urbanización o comunidad el flujo vehicular y peatonal por las vías y aceras públicas que tengan continuidad entre las calles, urbanizaciones o comunidades de que se trate. (Enfasis suplido.) 23 L.P.R.A. see. 64.
El texto del inciso (a) resulta claro de su faz. Respecto al inciso (b) (23 L.P.R.A. sec. 64(b)) su análisis requiere precisar, en primer término, si se trata de una vía que tiene continuidad entre las urbanizaciones o comunidades en cuestión. De ser ése el caso, habría que determinar si se está impidiendo, obstaculizando o limitando el flujo vehicular a los residentes de la otra urbanización o comunidad.
*45La Ley sobre Control de Acceso no provee una definición de lo que constituye continuidad. Tampoco hemos encon-trado reglamento alguno que nos provea una guía de lo que se quiere decir con continuidad en el contexto de vías públicas. Conscientes de que se trata de un área de plani-ficación urbana cuya interpretación podría tener un efecto significativo en materia de flujo vehicular, veamos qué tipo de continuidad entre calles puede activar la prohibición al otorgamiento del permiso.
El término “continuidad” significa, en términos generales, la unión natural que tienen entre sí las partes del continuo. Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 391. A su vez, el hecho de que algo sea continuo implica que se extiende sin interrupción. Al determinar qué vías se reputarán continuas en el contexto de la Ley sobre Control de Acceso, es necesario considerar tanto la naturaleza física de las vías en cuestión como el historial del flujo vehicular en éstas.
En relación con la estructura física de las calles, no se trata de que exista una mera conexión física entre calles. De ser ése el único factor que se ha de considerar, como señaló el tribunal de instancia, todas las vías públicas de nuestra jurisdicción tendrían una “continuidad” de este tipo con alguna calle o camino. Se trata, más bien, de vías que fueron diseñadas como arterias que sirvieran para co-municar o conectar barrios, comunidades, avenidas o sec-tores entre sí; de calles que no terminan o “mueren” en la urbanización que ha de ser controlada. Se trata, además, de vías a través de las cuales los vehículos pueden transi-tar y discurrir con fluidez de un sector a otro sin tenerse que desviar a calles de menor importancia para llegar a determinado lugar.
Si se determina que nos encontramos ante una vía que satisface la anterior descripción de continuidad, procede evaluar si tradicionalmente ha sido utilizada como una vía principal o si el patrón de flujo vehicular a través *46de ella la ha convertido en una vía importante o principal. En este sentido, habría que examinar su historial de flujo vehicular. Para ello consideramos imprescindible la reali-zación de los estudios de tránsito pertinentes con el propó-sito de determinar si el sistema propuesto impediría, obs-taculizaría o limitaría dicho flujo vehicular. Por considerar que se trata de un área neurálgica de planificación y que los municipios de ordinario no cuentan con la pericia nece-saria para hacer ese tipo de determinación, debe otorgarse gran deferencia a la recomendación que emita la agencia especializada al respecto, en este caso la Autoridad de Ca-rreteras adscrita al Departamento de Transportación y Obras Públicas, antes de la realización de los estudios pertinentes.(22)
Al exigir este análisis, la ley pretende que la instauración de controles de acceso en comunidades no represente una interferencia irrazonable para el flujo vehicular. El ordenamiento creado por la Ley sobre Control de Acceso no pretende ceder a grupos de individuos o asociaciones de residentes el control estatal del flujo de vehículos en vías principales o de vías que tradicionalmente se han utilizado para conectar entre sí sectores importantes de nuestros pueblos. Por ello, aun cuando una comunidad cuente con las vías alternas de entrada y salida, según dispone el inciso (a), si el establecimiento de portones o barreras tiene el efecto de “controlar” una vía que conecta a sectores importantes y de flujo vehicular constante de forma tal que lo *47obstaculiza o limita, el inciso (b) de la Sec. 1, supra, obliga al municipio a denegar el permiso.
Por otro lado, el hecho de que la comunidad interesada en controlar el acceso de vías que se usen como entrada o salida a otras comunidades cumplan con las condiciones establecidas en la Sec. 1 de la ley, supra, no obliga al municipio a conceder un permiso. Hay otros aspectos que deben ser examinados. En este sentido, debe considerarse la razonabilidad del sistema solicitado en relación con el efecto negativo que pueda tener en la comunidad afectada y en el interés público. Además, deberá evaluarse la naturaleza de las vías públicas alternas de acceso que queden disponibles (condiciones de seguridad, tamaño, efectos del cambio en el flujo de vehículos, etc.) y si éstas constituyen una alternativa onerosa a la comunidad afectada. De hecho, una lectura de la ley advertirá que ésta expresa que el Municipio podrá autorizar el cierre en las circunstancias que se satisfagan los requisitos de la Sec. 1, supra, no que deberá concederlo. De este modo, si la gravedad de los efectos negativos a la otra comunidad amerita o no la denegación, es discreción del municipio y como toda determinación administrativa sujeta a revisión judicial, no se revocará a menos que no esté debidamente sustentada en el expediente. Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993).
Examinado y delimitado el término continuidad de la Ley sobre Control de Acceso, pasemos a evaluar el caso de las calles Santa Inés y Compostela.
B. De los mapas de la urbanización que constan en los autos se desprende que la calle Santa Inés de Altamesa no termina en dicha urbanización, sino que sirve para conec-tar esa comunidad con College Park y a su vez con una avenida de importancia. No se trata aquí de una mera co-nexión física entre calles vecinales. Véase Apéndice. De he-cho, la calle Santa Inés no sufre ninguna interrupción en el punto en que comienza a llamarse Compostela y la diferen-*48cia entre ellas se debe más bien a que una sección perte-nece a la urbanización Altamesa y la otra a College Park.
No empece el hecho de que una u otra vía perteneciera a determinada urbanización desde que fuera construida, lo determinante al evaluar la propuesta de control es la rea-lidad que impera al momento de la solicitud del control de acceso. De la prueba presentada se desprende que el trán-sito en esta ruta desemboca finalmente en la avenida Glasgow, una vía principal e importante.
Aunque ciertamente el propósito de las últimas enmien-das a la ley fue ampliar el número de comunidades que cualifican para un sistema de control de acceso, no debe-mos olvidar que como consecuencia del crecimiento y desa-rrollo de nuestros pueblos y del aumento en el número de vehículos de motor que discurren por nuestras carreteras, existen áreas residenciales que tienen calles que se han convertido en enlace entre comunidades muy concurridas. En vista de lo anterior, y al evaluar la situación particular de las vías involucradas, estimamos que en el presente caso hay continuidad entre las vías afectadas.
En relación con la segunda parte del análisis del inciso (b) de la Sec. 1 de la ley, supra, respecto a si la barrera entre la calle Santa Inés y la Compostela interrumpe el flujo vehicular entre College Park y Altamesa, el expe-diente ante nos no provee la información necesaria para hacer esa determinación.
Debemos destacar que la Ley sobre Control de Acceso específicamente contiene unas salvaguardas para evitar un impacto detrimental en la congestión vehicular que ya nos aqueja. Estas salvaguardas fueron ignoradas por el Municipio en este caso. En este contexto, al concentrarse en refutar las objeciones de la Autoridad de Carreteras, el Municipio ignoró la segunda limitación respecto a la obs-taculización del flujo vehicular en vías que tuvieran conti-nuidad entre las urbanizaciones en cuestión.
*49Además, es importante señalar que la determinación del Municipio fue tomada en contra de los criterios de la agencia especializada en materia de flujo vehicular sin una justificación basada en las necesidades del tránsito en el área. Esta actuación es contraria a la clara política pública que trasluce la Ley sobre Control de Acceso al intentar integrar a las agencias especializadas en la implantación eficiente de los controles de acceso.
Las limitaciones impuestas por la ley a la otorgación de permisos que afecten a otras urbanizaciones tienen una poderosa razón de ser. Estas deben considerarse siempre que las vías de la urbanización que solicita el control sean utilizadas para entrar o salir a otra urbanización. Lo contrario sería convertir en letra muerta dicha disposición de la ley. Del expediente no surge que el municipio hubiera evaluado información relacionada al flujo vehicular, aun cuando la comunidad aledaña objetó al cierre mediante los canales provistos por ley para ello, alegando la utilización de las vías que serían “controladas”. Reiteradamente hemos expresado que aunque la actuación del municipio de ordinario es merecedora de deferencia, ello no implica una renuncia a la función revisora de los tribunales cuando ha existido una aplicación errónea o arbitraria de la ley. Fuertes y otros v. A.R.Pe. , supra; Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). Coincidimos con el tribunal de instancia en que la determinación del Municipio no está sostenida por evidencia sustancial en el expediente, visto éste en su totalidad.
Así, pues, por entender que la barrera permanente au-torizada por el Municipio en la intersección de la calles Santa Inés y Compostela fue establecida en una calle que tiene continuidad entre College Park y Altamesa, comuni-dades que no se unieron en la petición del control, y no se contó con la información necesaria para determinar si ésta tiene el efecto de impedir, obstaculizar o limitar el flujo *50vehicular por las vías públicas en cuestión, confirmamos el dictamen recurrido y devolvemos el caso al Municipio para que previa realización de los estudios pertinentes reexamine el sistema propuesto.
IV
En conclusión, resolvemos hoy que la Ley sobre Control de Acceso, según enmendada, es constitucionalmente válida de su faz. Confirmamos aquella parte de la sentencia que revoca el permiso concedido a Vecinos Unidos para operar un sistema de control de acceso en la urbanización College Park. Revocamos aquella parte de la sentencia que resuelve que como único podría denegarse la entrada a un visitante sería si se cuenta con motivo fun-dado o sospecha razonable de que el visitante podría cometer un delito. Resolvemos que, no empece el carácter público de las calles, las asociaciones pueden controlar su acceso e incluso negar su uso a quien no se someta a los requisitos mínimos aquí esbozados. La omisión de brindar el destino o propósito de la visita, así como el nombre del visitante, cuando el residente haya autorizado su indagación, puede dar base para no permitir el acceso a una comunidad o urbanización.
Por su parte, en los sistemas de control de acceso implantados en donde al menos una (1) de las entradas sea controlada por una persona, ésta sólo se limitará a preguntar el destino o, en su defecto, el propósito de la visita. En aquellos casos en que el residente que sea visitado así lo haya autorizado expresamente podrá preguntar el nombre del visitante y anotar dicha información en un registro. Podrá anotarse, además, aquella otra información perceptible a simple vista, como lo sería el número de la tablilla del vehículo. Estos requisitos aplican tanto al acceso vehicular como al peatonal. De igual forma, resolve-mos que las asociaciones de residentes deben informar me-*51diante avisos al público el tipo de información que se le requerirá a los no residentes de la comunidades acogidas al régimen de control de acceso. .
Reconocemos que la implantación de los sistemas de control de acceso conlleva ciertos ajustes y sacrificios por parte de la ciudadanía. La prevención del crimen, uno de los mayores problemas de la sociedad puertorriqueña contemporánea, la búsqueda del bienestar común y la protección del derecho a la vida y a la integridad física, son propósitos loables del Estado que merecen la realización de ajustes razonables en los estilos y costumbres de los diversos sectores afectados por la ley, en armonía con nuestro ordenamiento constitucional.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López concurrió con el resultado sin una opinión escrita. El Juez Asociado Señor Negrón García emitió una opinión concurrente y disidente. La Juez Asociada Señora Naveira de Rodón emitió una opi-nión de conformidad en parte, concurrente en parte y disi-dente en parte.
*52[[Image here]]

 Por este mismo fundamento la Autoridad de Carreteras negó su endoso a la parte del sistema propuesto que impediría tal uso.


 Esta autorización provisional, al igual que la petición formal, fue impugnada en los tribunales por un grupo de ciudadanos que reclamaba su derecho a continuar utilizando las calles de College Park como acceso hasta la avenida Glasgow. Aunque no se trata de una controversia ante nos, es preciso señalar, como bien lo hizo el tribunal de instancia en su decisión, que la ley no contiene la concesión de permisos provisionales.


 Al así actuar, el Municipio de San Juan rechazó los planteamientos de los residentes de Altamesa puntualizando que dicha urbanización contaba con las vías alternas de entrada y salida que requería la ley. Hizo referencia, además, a una comunicación de la Directora Ejecutiva del Departamento de Obras Públicas Municipal en la que se recomendaba que ciertas calles de la urbanización College Park debían ser utilizadas exclusivamente para el tráfico local debido a su pésimo estado.


 En la vista pública un grupo de vecinos de la propia urbanización Park Gardens y de dos (2) urbanizaciones contiguas a ésta presentó su oposición a la solicitud debido a que utilizaban la calle Maracaibo como acceso más seguro para llegar a sus hogares. Por su parte, el representante del Departamento de Transpor-tación y Obras Públicas manifestó que dicha agencia sólo consideraría favorable-mente un cierre nocturno de lunes a viernes. En vista de los planteamientos de los opositores, la Asociación Pro Control de Acceso Calle Maracaibo, Inc. (en adelante Asociación Calle Maracaibo) solicitó enmendar su propuesta para limitar las horas de cierre.


 En este contexto utilizamos la palabra “visitantes” para referirnos a todas aquellas personas no residentes que pretendan lograr acceso al área controlada.


 Entendió el tribunal de instancia que la detención y el cacheo, validadas por el Tribunal Supremo federal en Terry v. Ohio, 392 U.S. 1 (1967), son separables. Al respecto expresó: “Podría adoptarse una y no la otra, autorizándose la detención momentánea de un individuo, a base de una sospecha razonable, para propósitos de investigación, pero sin permitir su cacheo.” Caso Núm. CE-95-91, Parte I, Apéndice, pág. 45, esc. 5.


 En este sentido, el foro a quo expresó en su sentencia: “[D]icha pesquisa es válida cuando la contestación a la misma es de carácter voluntario y una persona prudente y razonable puede comprender que podría negarse a ofrecer dicha informa-ción, si así lo desea, sin que ello impliqiie que no se le daría acceso a la urbanización.” Caso Núm. CE-95-91, supra, págs. 46-47.


 En lo pertinente dispone dicha sección:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arres-tos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.” Art. II, Sec. 10, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299.


 En el caso de la calle Maracaibo, la See. Ira de la Resolución Núm. 72, Serie 1992-93, Municipio de San Juan, 28 de abril de 1993, dispuso que se autorizaba controlar el acceso: “En la Calle Maracaibo casi esquina Generalife mediante barrera de metal operada por guardia de seguridad y “beeper’ o tarjeta electrónica para los residentes y portón peatonal.” Por su parte, la Resolución Núm. 75, Serie 1992-93, Municipio de San Juan, 29 de abril de 1993, en la Sec. Ira, inciso II, autorizó con-trolar el acceso a la urbanización College Park, mediante la instalación de un sis-tema de vallas para controlar el tránsito en la calle Salerno cerca de su intersección con Glasgow que “[t]endrá una caseta para el guardián ...”.


 El hecho de que la Ley sobre Control de Acceso no contiene el ámbito de acción que le será permisible a una asociación, al controlar el acceso de los no resi-dentes, no la invalida por inconstitucional, como sostienen los recurridos. Al igual que cualquier otra ley, ésta tiene que interpretarse acorde con el ordenamiento cons-titucional y legal dentro del cual opera. Esta legislación no adolece de ningún vicio que la invalide por ser inconstitucional de su faz, ya sea por amplitud excesiva o por vaguedad, contrario al planteamiento en el que insisten los recurridos.
Al referirse a amplitud excesiva y a invalidación de su faz en el contexto de la Primera Enmienda de la Constitución federal, el profesor Tribe señala:
“Of course, almost every law, such as the ordinary trespass ordinance reviewed in Marsh v. Alabama, is potentially applicable to constitutionally protected acts; that danger does not invalidate the law as such but merely invalidates its enforcement against protected activity. A plausible challenge to a law as void for overbreadth can be made only when (1) the protected activity is a significant part of the law’s target, and (2) there exist no satisfactory way of severing the law’s constitutional from its unconstitutional applications so as to excise the latter clearly in a single step from the law’s reach.” (Escolio omitido y énfasis suplido.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1022.
Según este reconocido profesor, respecto a leyes con esas características, el acer-camiento apropiado en la adjudicación constitucional consiste en eliminar gradual-mente, a base de un análisis caso a caso, los aspectos inconstitucionales de la ley, invalidando las aplicaciones impropias que se hagan de ella. Tribe, op. cit., pág. 1023.


 Asimismo, puede adoptar medidas para proteger la seguridad, la salud y el interés general de la comunidad, siempre que las restricciones que puedan causar al derecho de propiedad no sean contrarias al mandato constitucional que impide pri-var a una persona de intereses libertarios y propietarios sin un debido proceso de ley. E.L.A. v. Márquez, 93 D.P.R. 393 (1966). Ya desde 1963 el Secretario de Justicia reconoció que, como regla general, no hacía falta una previa autorización para utili-zar bienes que fueran de dominio público. Sin embargo, reconoció que por razones de seguridad y de orden público podría requerirse una autorización previa del municipio para poder usarlos para determinadas actividades. XXXIV (Núm. 1963-13) Op. See. Just. XXXVII (Núm. 1966-39) (1963), reiterado en Op. Sec. Just. 200 (1966).


 En la jurisdicción federal, véanse: Nixon v. Administrator of General Services, 433 U.S. 425 (1977); Whalen v. Roe, 429 U.S. 589 (1977). Varios Tribunales de Circuito de Apelaciones han utilizado el análisis de balance de intereses como crite-rio de revisión a seguirse en casos de derecho a la intimidad en la información. Plante v. González, 575 F.2d 1119 (5to Cir. 1978); United States v. Westinghouse Elec. Corp., 638 F.2d 570 (3er Cir. 1980); J.P. v. DeSanti, 653 F.2d 1080 (6to Cir. 1981); Barry v. City of New York, 712 F.2d 1554 (2do Cir. 1983); Tavoulareas v. Washington Post Co., 724 F.2d 1010 (Cir. D.C. 1984). Véase, además, A.F. Westin, Privacy and Freedom, Nueva York, Ed. Athenem, 1968, págs. 330-399.


 Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994); Pueblo v. Ruiz Bosch, 127 D.P.R. 762 (1991). Véanse, además, a manera de ilustración: INS v. Delgado, 466 U.S. 210, 228 (1984); United States v. Mendenhall, 446 U.S. 544, 554 (1980).


 Además de visitar a un residente, serían propósitos igualmente legítimos, sin pretender ser exhaustivos, lograr acceso a las playas, utilizar las facilidades comunales, ya sean educativas, deportivas, recreativas, instituciones de servicios o de otra índole. Véase 23 L.P.R.A. sec. 64b(e). Sin embargo, a tono con las particula-ridades de la comunidad y sujeto a un análisis de razonabilidad, podrán establecer horarios nocturnos en los cuales no se podrá tener acceso al área sujeta ál sistema de control. Las asociaciones de residentes tienen que tener presente que no podrán denegar el acceso a las calles controladas para el ejercicio de actividades constitucio-nalmente protegidas.


 Tales serían, por ejemplo, la hora de entrada y salida, y las características del vehículo como la marca, el modelo, el color y la tablilla.


 Dicho guardia de seguridad deberá estar debidamente uniformado e identi-ficado con una placa que incluya su nombre y apellido.


 A tales efectos, podría optarse por tener unos requisitos menos rigurosos durante ciertos días a la semana o ciertas horas del día o por no controlar el acceso durante cierto horario en que las calles sean utilizadas como rutas alternas.


 En relación con este asunto, tomamos conocimiento judicial de la sentencia por estipulación dictada por el Tribunal de Primera Instancia, Sala Superior de San Juan, el 23 de enero de 1995, en el caso Vecinos Unidos, Inc. v. College Park Associates, S.E., Civil Núm. KAC 93-1043. Esta sentencia recogió la estipulación acor-dada por las partes le otorgó a los residentes del Condominio College Park, Torres A y B, los mismos derechos e igual trato que el otorgado a los residentes de la Urbani-zación College Park en la Resolución Núm. 75, supra, emitida por el Municipio. En tal sentido, dicha resolución quedó enmendada.


 En su origen, únicamente cualificaban para controles de acceso aquellas áreas que tuvieran un sólo acceso o que teniendo más de uno, ninguno de ellos constituyera una vía de paso o de comunicación por el que se tuviera que transitar para llegar a otras comunidades. Exposición de Motivos de la Ley Núm. 21 de 20 de mayo de 1987, Leyes de Puerto Rico 67. Al aprobarse la Reforma Municipal en 1991, la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 estableció que la comunidad interesada en solicitar un control de acceso tenía que ser aislable dentro del área geográfica en que estuviera ubicada y no podía controlarse, a su vez, la entrada y salida de otra comunidad que no hubiera solicitado el control. Además, dispuso que no podía dificultarse el flujo vehicular y peatonal por calles locales que tuvieran continuidad entre comunidades y barrios del municipio y que no sólo presentaran alternativas para el tránsito a los miembros de la comunidad, sino también para los que residieran en otros sectores. 21 L.P.R.A. sec 4054(o).


 Cuando el inciso (a) considera la existencia de alternativas como la utiliza-ción de otras rutas alternas o la concesión de iguales derechos de acceso a los resi-dentes de la comunidad afectada, lo único que hace es establecer que contrario a lo que dispone la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, el efecto negativo sobre otras comunidades no excluye la concesión de una autorización.


 Además de las limitaciones impuestas por ley, los municipios deben consi-derar los reglamentos que al respecto adopte la Junta de Planificación de Puerto Rico, 23 L.P.R.A. see. 64, de conformidad con la Ley sobre Control de Acceso. En este sentido es de aplicación el Reglamento de Planificación Núm. 20 (“Reglamento de Control de Tránsito y Uso Público de Calles Locales”), Junta de Planificación, 20 de enero de 1989. Aun cuando las enmiendas de 1992 incorporaron modificaciones im-portantes a la Ley Núm. 21, supra, el referido reglamento todavía no ha sido atem-perado a los últimos cambios de la ley, no tan recientes.


 Como correctamente señalara el tribunal de instancia, la transferencia al nivel municipal del poder de otorgar permisos para controlar el acceso, persigue lograr una mayor agilización y conferir mayor sensibilidad hacia los valores locales en este tipo de decisión gubernamental. No se trata de arrojar por la borda todos los controles centrales existentes, sino que se requiere el desarrollo y la utilización de criterios uniformes con miras a armonizar estas decisiones con la política y metas de largo alcance en la planificación urbana de nuestra sociedad. Conviene señalar, ade-más, que en el informe emitido por el Grupo de Trabajo Control de Acceso de Calles y Urbanizaciones se recomienda convertir en requisito mandatorio el endoso del Departamento de Transportación y Obras Públicas para que el municipio pueda autorizar el cierre.